Citation Nr: 0921904	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Newark, New Jersey

THE ISSUE

Entitlement to an increased (compensable) rating for service- 
connected bilateral hearing loss on an extraschedular basis.


REPRESENTATION


Appellant represented by: National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Todd Gillette, Associate Counsel

I
NTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which declined to grant an increased rating for service 
connected bilateral hearing loss.  The RO issued a notice of 
the decision in February 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) in March 2005. Subsequently, in 
May 2005 the RO provided a Statement of the Case (SOC), and 
the veteran timely filed a substantive appeal.  The RO issued 
a Supplemental Statement of the Case (SSOC) in November 2005.

In May 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  During the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial RO consideration.  A transcript of the 
hearing is associated with the claims folder.

On appeal in March 2007, the Board remanded the case for 
further development, to include obtaining a VA audiological 
examination.  The purposes of that remand were met.  In a 
June 2008 decision, the Board denied the Veteran's appeal for 
an initial compensable rating for his bilateral hearing loss 
on a schedular basis.  The Board remanded the question of 
whether an initial or staged compensable rating is warranted 
on an extraschedular basis to the Appeals Management Center 
(AMC). 

The AMC has complied with the June 2008 Remand Order to the 
extent possible; therefore, the Board may proceed with its 
review of this appeal.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

                                                    FINDINGS 
OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  The veteran's bilateral hearing loss does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  


                                                 CONCLUSION 
OF LAW

The criteria for assignment of an initial or staged 
compensable rating for bilateral hearing loss on an 
extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1) (2008).

              
                 REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.


a. Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that July 2008, 
November 2008, and December 2008 letters sent to the veteran 
by the AMC adequately apprised him of the information and 
evidence needed to substantiate his claim for an 
extraschedular rating.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, the Veteran must be 
informed that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.

The letters from the AMC/RO noted above satisfy these 
mandates.  The latter two letters in particular informed the 
veteran about the type of evidence needed to support his 
claim for an initial compensable rating for hearing loss on 
an extraschedular basis.  This correspondence, along with 
VCAA letters mailed in November 2004 and May 2007, clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  The Board thus 
finds that the veteran received notice of the evidence needed 
to substantiate his claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in a 
November 2008 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the veteran prior to the 
February 2005 RO decision that is the subject of this appeal.   
However, timely notice of the two Dingess elements regarding 
effective dates and disability ratings would not have 
operated to alter the outcome in the instant case where 
evidence establishing a compensable rating for bilateral 
hearing loss on an extraschedular basis is lacking.  In view 
of the foregoing, the Board cannot conclude that this defect 
in notice affected the essential fairness of the 
adjudication.  Moreover, the AMC cured the timing defect by 
providing complete VCAA notice together with re-adjudication 
of the claim, as demonstrated by the April 2009 supplemental 
statement of the case. See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez, supra.

Aside from the fact that this appeal involves a claim for an 
extraschedular rating only, the November 2004 and May 2007 
letters from the AMC/RO substantially comply with the 
applicable requirements outlined in Vazquez.  They informed 
the veteran about the type of evidence needed to support his 
claim, namely, proof that his service connected disability 
had adversely affected his employment.  Examples of such 
proof were provided, to include proving evidence from current 
and former employers relating to the Veteran's claim of 
significant work impairment caused by his bilateral hearing 
loss.  The Veteran was provided the full text of the 
applicable regulation, 38 C.F.R. § 3.321(b)(1), in December 
2008.  

It is also pertinent to note that during the course of this 
appeal the veteran has been represented at the RO and before 
the BVA by a Veterans Service Organization (VSO) recognized 
by the VA, specifically the National Association of County 
Veterans Service Officers (NACVSO), and the Board presumes 
that the veteran's representative has a comprehensive 
knowledge of VA laws and regulations, including particularly 
in this case, 38 C.F.R. § 3.321(b)(1).  Furthermore, the 
veteran's May 2006 hearing testimony indicates that he is 
familiar with the criteria necessary to substantiate his 
claim.  Statements and argument presented describe the effect 
of the service- connected disability on his employability and 
daily life and  demonstrate actual knowledge on the part of 
the veteran of the information that would have been included 
in the more detailed notice contemplated by the Court in the 
Vazquez case.  Vazquez, supra at 48 ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).   

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive December 2004 and March 2008 VA audiological 
examinations.  Pursuant to the June 2008 Board remand, the 
Veteran was provided an opportunity to submit or identify 
relevant evidence, to include statements from current or 
former employers regarding his allegation of significant work 
impairment caused by his hearing loss.  A statement from an 
employer was submitted thereafter; however, as discussed 
below, this statement does not support the Veteran's claim.  
The Board finds that the evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
assist, to include providing an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
II. Law and Regulations

a.  To accord justice in the exceptional case where the 
assigned schedular evaluation is found to be inadequate, the 
VA's Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

b. Increased Disability Ratings

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service- connected disability exhibits symptoms that would 
warrant different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.

c. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Board notes at the outset that by a June 2008 decision, 
the Board denied the Veteran's claim for a compensable rating 
for bilateral hearing loss on a schedular basis.  It was 
noted at that time that disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).  In the Veteran's case, application of the rating 
schedule to the results of audiological examinations 
performed in recent years did not support a compensable 
schedular rating for bilateral hearing loss.

With respect to whether a compensable rating is warranted for 
the veteran's service-connected bilateral hearing loss on an 
extracschedular basis, in its June 2008 remand, the Board 
directed the AMC to refer the issue to the VA Chief Benefits 
or the Director of the Compensation and Pension Service to 
consider whether the evidence supports an extraschedular 
rating for the veteran's lung disease.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Such a 
referral was accomplished.  In a March 2009 opinion, the 
Director of VA Compensation and Pension Service concluded 
that an extraschedular rating was not warranted.  The Board 
concurs with this opinion.

Pursuant to the Board's June 2008 remand, the Veteran was 
provided an opportunity to identify or submit evidence 
supportive of his claim for an extraschedular rating for his 
hearing loss, to include statements from current or former 
employers.  The evidence received subsequent to that remand 
includes a statement from the Veteran's current employer but 
he merely indicated that the Veteran has been employed since 
1998 and it was specifically noted that no concessions have 
been made for by reason of the Veteran's age or disability.  
Such evidence does not support a finding of marked industrial 
impairment.  

The only other additional evidence submitted in support of 
the Veteran's claim 
consists of a lay statement from his wife.  In an April 2008 
letter, his spouse indicated that the Veteran's hearing had 
deteriorated to the point that it was causing extreme 
difficulty in communicating with him.  She added that when 
she tries to speak to the Veteran she has to yell or look 
directly at him in order for him to hear, which was 
negatively affecting the marriage.  This evidence does not 
support a finding that the veteran's bilateral hearing loss 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  (Emphasis added.)  The Veteran's hearing loss has 
not necessitated any hospitalizations and there is no 
evidence from an employer or former employer indicating any 
work impairment let alone marked industrial inadaptability.   

The Board has considered all of the relevant evidence of 
record, to include the Veteran's statements and testimony.  
However, for the reasons stated above, the preponderance of 
the evidence is against an initial compensable rating for his 
service-connected bilateral hearing loss on an extraschedular 
basis.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply to 
the instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.


                                                             







                                                             
ORDER

An initial or staged compensable rating for bilateral hearing 
loss on an extraschedular basis is denied.



                      
____________________________________________ 
                                                     R. F. 
WILLIAMS 
                              Veterans Law Judge, Board of 
Veterans' Appeals
























 Department of Veterans Affairs


